Citation Nr: 1735608	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  09-33 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2014, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary.  

In April 2017, the Veteran underwent a VA mental health examination.  In the Disability Benefits Questionnaire (DBQ), the VA examiner indicated that the Veteran has a diagnosis of PTSD that conforms to the DSM-5 criteria.  However, the Board determines that an assessment of PTSD for this Veteran must be in accordance with the DSM-IV.  

The Veteran's claim for an acquired psychiatric disorder, to include PTSD was certified to the Board in December 2013.  For cases certified to the Board prior to August 4, 2014, a diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2015).  While the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD be considered using the DSM-IV criteria.  Furthermore, the September 2016 remand specifically requested that the VA examiner provide a conclusion as to whether the Veteran has PTSD that satisfies the DSM-IV or DSM-5.  As the DBQ only addressed the DSM-5, the Board determines there has also not been substantial compliance with the remand directives, and further remand is required.  See Stegall v. West, 11 Vet. App. 268 271 (1998).

Moreover, the stressors cited in the April 2017 VA examination have not been verified.  The April 2017 DBQ lists two stressors.  The first pertains to a car accident where the Veteran found a mother and six children dead.  The second stressor indicates that the Veteran had "chewed out" an airman for messing up on a training exercise and that the airman committed suicide that night.  The VA examiner indicated that both stressors meet Criterion A, i.e. are adequate to support the diagnosis of PTSD.  The VA examiner opined that it is at least as likely as not that the Veteran's PTSD was incurred in or caused by an in-service injury, event, or illness.  Specifically, the VA examiner relied on the claimed stressor relating to the suicide of the Veteran's fellow airman.  The examiner reasoned that this stressor is the same stressor reported in an April 2007 letter from a staff psychologist at Central Texas Veteran's Health Care System (HCS).  The Board notes that the record does include an April 2007 letter from Central Texas Veteran's HCS, which reflects the Veteran's report of the stressor.  However, the Veteran's lay statements alone are not sufficient to verify an in-service stressor.  

A claim for PTSD requires credible, supporting evidence of the in-service stressor.  38 C.F.R. § 3.304(f).  Lay statements alone are sufficient to establish an in-service stressor where, in the absence of clear and convincing evidence to the contrary, the Veteran engaged in combat, the stressor is related to fear of hostile military or terrorist activity during service, or the Veteran was a prisoner of war.  38 C.F.R. § 3.304(f)(2)(3)(4).  In the instant case, the record does not reflect that the Veteran fits the parameters of these exceptions.  As such, the in-service stressor cannot be verified upon the Veteran's statements alone.  Thus, additional development is necessary regarding those stressors cited in the April 2017 VA examination.    

Nor is there sufficient information already of record to corroborate these stressors.  The Board notes that in September 2016, this case was remanded to verify a different stressor, which involved the Veteran having witnessed a plane electrical shortage that resulted in casualties.  In November 2016, the Joint Service Records Research Center (JSRRC) issued a formal finding that the stressor could not be verified.  

Additionally, the September 2016 remand requested an opinion as to whether any other diagnosed psychiatric disorders are secondary to the Veteran's service-connected disabilities.  Specifically, the remand noted that the Veteran's diagnosed depression appears to be secondary to his other medical conditions, to include his service-connected coronary artery disease.  The Board also noted that private treatment records since 2002 reflect that the Veteran was diagnosed with depression two months following his coronary artery bypass graft.  

The April 2017 VA examiner opined that the Veteran's claimed condition was less likely than not proximately due to or the result of the Veteran's claimed condition.  The VA examiner reasoned that there were no other mental conditions diagnosed.  In a separate DBQ, the VA examiner addressed aggravation of a pre-existing condition and indicated that the Veteran's claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The Board does not find this opinion adequate.

At the outset, the Board points out that the April 2017 VA examiner's opinion on aggravation is not applicable.  The record does not suggest nor does the Veteran contend that any mental disorder pre-existed service.  The aggravation at issue is of a nonservice-connected disability by a service-connected disability.  The Board acknowledges the VA examiner's rationale that the Veteran does not have more than one mental condition diagnosed, which would make the issue of aggravation moot.  However, the Board finds that this rationale runs counter to the record.  

The record reflects numerous diagnoses of mental disorders other than PTSD.  A January 2002 discharge summary from Metroplex Hospital indicates a discharge diagnosis of depression, which is also listed along with diagnoses of congestive heart failure and coronary artery disease.  More recently, a March 2017 psychology note from Olin Teague Vet Center indicates diagnoses of PTSD; depression, NOS; and anxiety disorder, NOS.  Following the April 2017 VA examination, a May 2017 psychology note from Olin Teague Vet Center indicates diagnoses for PTSD, depression, and anxiety disorder.  As the Veteran has other diagnoses during the appeal period, the VA examiner must address them.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, the Board finds that an opinion is still needed as to whether the Veteran has a psychiatric condition other than PTSD that is linked to a service-connected disability, specifically his coronary artery disease.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide a detailed stressor statement regarding the stressors communicated during the April 2017 VA examination.  Please advise the Veteran to be as specific as possible, such as providing names, particularly of the airman who committed suicide, location of the event(s), or statements from other individuals knowledgeable of the stressor event(s).

2.  The RO should attempt to contact any and all appropriate record repositories as well for any relevant time period.  

3.  After associating with the claims file all records and/or responses, please prepare a report detailing any specific stressor deemed established by the record.  Then, add this report to the claims file.  If no stressor is verified, then the RO should state so in the report.  The RO should also provide the Veteran with appropriate notice of this finding. 

4.  Schedule the Veteran for a new VA mental health examination with a VA psychiatrist or psychologist to be conducted in accordance with the DSM-IV.  

The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the report that the claims file was reviewed.  

Identify the nature of each of the Veteran's acquired psychiatric disorders.    

If the Veteran has a confirmed in-service stressor, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD is causally or etiologically linked to the in-service stressor.    

Additionally, please identify any diagnosed mental condition other than PTSD.  For any diagnosed mental condition, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disorder(s) was/were caused (in whole or in part) or aggravated (permanently worsened) by the Veteran's service-connected coronary artery disease.

If so, please estimate a baseline level of disability of the acquired psychiatric disorder and a level of disability after aggravation.  If this cannot be determined, please explain why.  

If the examiner finds that the Veteran does not have any other diagnosed mental condition, he or she should reconcile that finding with the Veteran's VA and private treatment records, which show numerous diagnoses for depression and anxiety disorder.  

A rationale must be provided for any opinion.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  Specifically, the Board draws the examiner's attention to the Veteran's credible reports that he became depressed following his open heart surgery in 2001.  

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  

5.  After completing the above actions, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

